Citation Nr: 0931933	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
fracture of the left tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 
1983 to February 1986, and in the Coast Guard from July 1987 
to March 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for a low back disability.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
June 2003.  The RO provided a Statement of the Case (SOC) in 
July 2004 and, thereafter, in August 2004, the Veteran timely 
filed a substantive appeal.

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board agreed to keep the 
record open for a period of 60 days for the submission of 
additional evidence.  (Hearing Transcript, page 2).

In April 2008, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to: ensure compliance with 
all notification action required by 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2009); and to provide the Veteran 
with a VA orthopedic examination to determine the approximate 
onset date and etiology of any low back disability that may 
be present.  Having completed the required directives, in 
July 2009, the RO issued an SSOC and, subsequently, returned 
the case to the Board.  As such, the Board finds that the 
provisions of the Board's April 2008 remand have been 
complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).

During the hearing, the Veteran raised an informal 
application to reopen a claim for a right foot disability, to 
include post-operative residuals of a bunionectomy.  In the 
April 2008 remand, the Board referred this matter to the RO, 
but the record does not reflect that the RO has taken any 
steps regarding this claim.  As such, the Board again refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the Veteran's low back disorder has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to this claim that he has not submitted to 
VA.

2.  The Veteran was evaluated and treated on numerous 
occasions while on active duty for back symptoms and 
diagnoses during that time included lumbar strain and 
scoliosis; however, clinical examination of his spine was 
normal upon separation from service and there is no post-
service medical or x-ray evidence of a back disorder until 
many years after service; the only competent evidence that 
addresses the question of a nexus between a current back 
disorder, to include degenerative joint disease and  service 
weighs against the contended causal relationship.

3.  The preponderance of the evidence, to include a recent 
medical opinion, weighs against a finding that the Veteran's 
current low back disorder was caused or aggravated by his 
service-connected residuals of a fracture of the left tibia. 


CONCLUSION OF LAW

A chronic low back disorder was neither incurred in nor 
aggravated by active service, nor may arthritis of the 
thoracic or lumbosacral spine be presumed to have been 
incurred therein; the Veteran's back disability is not 
proximately due or the result of service-connected residuals 
of a fracture of the left tibia.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a June 2008 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
notice, the appellant was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims; the information and evidence that the VA would seek 
to provide; the information and the evidence the appellant 
was expected to provide; the information required by Dingess; 
and the need to submit evidence indicating a connection 
between the back disorder and his service-connected residuals 
of a fracture of the left tibia.  However, this notice was 
not issued to the appellant prior to the March 2003 rating 
decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

The Board notes that the June 2008 VCAA letter did not 
contain a copy of the amendment to 38 C.F.R. § 3.310 as 
required by the April 2008 remand  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  However, in this instance, the appellant 
has not demonstrated or even pled prejudicial error regarding 
a failure to notify him of the amendment.  Moreover, during 
the pendency of this appeal, the appellant has demonstrated 
actual knowledge regarding the requirements for establishing 
a claim for service-connection, to include as secondary to an 
already service-connected disability (i.e., that the 
disability at issue was caused or aggravated by service-
connected residuals of a fracture of the left tibia).  
Specifically, at the January 2008 Board hearing, the Veteran 
stated that complications from his service-connected left 
tibia fracture, to include a left knee disability and an 
altered gait, caused his back disability.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); accord Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to Veteran resulted in defective VCAA 
notice when the Veteran displayed actual knowledge of the 
information and evidence necessary to substantiate her 
claim).  As such, the Board finds the failure to provide this 
information to be harmless error.

Therefore, the Board finds any notice defect in this case to 
be harmless error.  The appellant has not alleged prejudicial 
error.  He has been represented by an accredited service 
organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment and personnel records to assist him with his claim.  
There is no indication of any additional relevant evidence 
that has not been obtained.  In February 2009, the VA 
afforded the Veteran with a VA medical examination, which was 
thorough in nature and included an opinion addressing the 
question of whether the Veteran had a low back disorder 
causally linked to service or a service-connected disability.  
Under these circumstances, there is no duty to provide an 
additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran contends that his low 
back disorder is due to his service-connected residuals of a 
fracture of the left tibia.   He also claims, in the 
alternative, that his low back disability is directly linked 
to service.

A December 1982 Report of Physical Examination for Enlistment 
discloses a normal clinical assessment of all systems, to 
include the spine.  The accompanying Report of Medical 
History indicates that the Veteran had no recurrent back 
pain.  An April 1987 Report of Physical Examination for 
Enlistment also discloses a normal clinical assessment of all 
systems, except for asymptomatic pes planus.  In the 
accompanying Report of Medical History, the Veteran again 
stated that he did not have recurrent back pain.  A July 1987 
training examination Report of Medical History also indicates 
that the Veteran denied having recurrent back pain.  The 
Veteran's January 1994 Report of Physical Examination for 
Discharge reveals a normal clinical assessment of the spine.  
However, in the Report of Medical History, he claimed to have 
back problems and recurrent back pain.  The clinician noted 
that the Veteran reported lower back pain with bending and 
stooping "NCD."

As noted above, the Veteran was on active duty from March 
1983 to March 1986 and again from July 1987 to March 1994, 
for total active duty of approximately 9 1/2 years.  Service 
treatment records reveal that the Veteran complained of back 
pain in August 1983 after being injured three days prior.  
There was sensitivity to touch.  Range of motion was "good" 
and strength testing was normal.  The pertinent assessment 
was lower back strain.  The clinician prescribed Motrin and 
hot soaks.

In January 1984, the Veteran complained of lower back pain 
for two months' duration.  Upon examination, the clinician 
noted increased lumbar lordosis.  There was full range of 
motion.  An X-ray revealed mild left convex scoliosis and L-5 
within normal limits but "[illegible] a L3-L5 [illegible]."  
The impression was mild lower back pain.  A few days later, 
the Veteran complained of lower back pain for one week's 
duration.  The impression was back strain.  The clinician 
recommended no sports activities for five days.

On February 8, 1984, the Veteran reported back pain for six 
months' duration after hitting it.  Upon examination, the 
clinician noted "back flexion good N-M normal."  An X-ray was 
within normal limits.  The impression was lumbosacral sprain.

Service treatment records confirm that the Veteran was 
involved in a motorcycle accident on February 29, 1984.  At 
the time, the Veteran complained of left leg pain and 
numbness of all toes.  X-rays revealed an open fracture of 
the left tibia.  He was admitted to the hospital for an 
incision and drainage of the left tibia and application of a 
splint.  The Veteran was discharged two weeks later.

In February 1985, the Veteran complained of neck and back 
pain after a fall.  Upon examination, tenderness in the right 
[illegible] was noted.  There was full range of motion.  An 
X-ray revealed scoliosis convex to the left with the apex of 
the curve at L3.  There was no evidence of spondylolisthesis, 
spondylolysis, or other osseous abnormalities.  The 
impression was cervical (neck) strain; a back diagnosis was 
not noted.  The clinician prescribed ice and massage.

In August 1988, the Veteran complained of a sore back, which 
he attributed to playing basketball the previous day.  The 
clinician noted a spasm to the right lumbar-dorsal area with 
an associated decrease in range of motion.  The assessment 
was spasm of the lumbar-sacral area.

A July 1989 in-service X-ray revealed marked scoliosis.  The 
assessment was scoliosis with mechanical back pain.  The 
Veteran was referred to physical therapy for flexibility 
exercises.

In December 1989, the Veteran complained of lower back pain 
of one day's duration after playing basketball.  He denied 
any injury or known method of trauma.  He also denied any 
past history of back problems.  The clinician noted 
tenderness and the presence of scoliosis.

In December 1992, the Veteran complained of a backache of two 
weeks' duration.  The clinician noted that the range of 
motion was "good."  There was mild tenderness at T7-L1 with 
spasm.  He prescribed rest.

During a November 1993 service examination, the Veteran 
reported several years of lower back pain.  The Veteran 
related that in the past month he had experienced hip pain.  
Upon examination, the clinician noted scoliosis and 
"[illegible] side of back in lumbar area."  There was no 
tenderness upon palpation.  A lumbar X-ray was within normal 
limits.  The assessment included soft tissue back/hip strain.  
He was prescribed medication.

In February 1994, while still on active duty, the Veteran 
complained of chronic lower back pain since the motorcycle 
accident, as well as lumbosacral tightness after short 
interval bending.  He also reported left knee pain and 
indicated that he thought his knee problem was "related to 
compensating for back pain per radiologist, verbally."  Upon 
examination, there was forward flexion to 80 degrees with 
pain, backward bending to 30 degrees with pain, side bending 
(left) to 25 degrees with pain, side bending (right) to 35 
degrees with pain, straight leg raising to 80 degrees 
bilaterally with pain, and rotation to 80 degrees bilaterally 
with pain. He received restricted duty for thirty days.

As noted above, the Veteran's January 1994 Report of Physical 
Examination for Discharge reveals a normal clinical 
assessment of the spine.  However, in the Report of Medical 
History, he claimed to have back problems and recurrent back 
pain.  The clinician noted that the Veteran reported lower 
back pain with bending and stooping "NCD."

The record does not contain any post-service records 
indicating a diagnosis or treatment for a low back disorder 
until February 2003.  In a February 2003 VA spine examination 
report, the Veteran complained of experiencing lower back 
pain since 1983.  He indicated that his back "trouble[d] him 
all the time" and that he had difficulty standing and sitting 
down.  He indicated that he could no longer work because of 
his back.

Upon physical examination, there was 30 degrees of flexion, 
20 degrees of hyperextension, 20 degrees of right lateral 
bending, 20 degrees of left lateral bending, and 30 degrees 
of rotation.  Heel and toe walking was normal.  There was a 
palpable muscle spasm in the left lower back.  The Lasegue 
test was positive at 70 degrees.  Rocking to flex the lower 
extremities in the abdomen produced pain in the lower back.  
An X-ray of the lumbar spine was unremarkable.  The diagnosis 
included low back syndrome.

At the January 2008 travel board hearing, the Veteran stated 
that during service he broke his left tibia in a motorcycle 
accident, and that as a result of the surgery his knee 
pointed in a different direction than his foot.  (Hearing 
Transcript, page 3).  He testified that his back pain is 
caused by having to constantly twist his left foot to keep it 
from banging into the opposite leg while walking.  (Hearing 
Transcript, page 7).  The Veteran stated that he complained 
of back pain several times during service.  (Hearing 
Transcript, pages 8-9).  At the time, he attributed the back 
pain to playing basketball.  (Hearing Transcript, page 6).  
He testified that he had experienced back problems since 
service.  (Hearing Transcript, page 7).  The Veteran 
acknowledged that he did not have a current diagnosis of a 
back condition and was not currently receiving any treatment 
for his back.  (Hearing Transcript, pages 9-10).  

In a February 2009 VA examination report, the Veteran 
reportedly stated that he injured his back due to the 1984 
motor vehicle accident that resulted in a fractured left 
tibia, and strained knee/ankle.  He reported multiple back 
strains.  He indicated that he had daily moderate aching pain 
at the beltline, lasting for hours.  Upon physical 
examination, the examiner noted that the Veteran's posture, 
head position, and gait were normal.  Range of motion testing 
of the lumbar spine resulted in normal findings; there was 90 
degrees of flexion, 30 degrees of extension, and 30 degrees 
of bilateral flexion and rotation, with no objective evidence 
of pain on active range of motion.  The examiner indicated 
that the Veteran did not have scoliosis or ankylosis of the 
spine.  In examining the leg bones, he found that the Veteran 
had less than 5 degrees of internal rotation of the left 
tibia (if any).  There was no bone abnormality; no bone 
shortening; no abnormal weight bearing in the feat; and no 
constitutional signs of bone disease.  In describing the 
Veteran's old left tibia fracture, the physician noted that 
the fracture was not overriding so no (leg length) shortening 
occurred.  It was further noted that the unusual appearance 
of the tibia was actually not from the tibia, which was 
straight but from the absence of the medial gastrocenemius 
head, which gave the appearance of bowing/rotation.  

The examiner noted having reviewed the Veteran's claims file 
prior to writing his report.  In his diagnosis, the examiner 
stated that the Veteran had age appropriate degenerative 
joint disease of the lumbar spine and left knee.  He 
indicated that the Veteran had a normal left ankle; a healed 
fracture of the left tibia with slight internal rotation; old 
damage of the medical gastrocenemius head; and obesity.  He 
noted that 2003 lumbar spine X-rays were within normal 
limits.  

When asked whether it was at least as likely as not (i.e., 50 
percent or greater probability) that any low back disability 
that was currently present began during service or was 
etiologically related to any incident of active service, to 
include the February 1984 motorcycle accident, the examiner 
stated that it was not as likely as not.  When asked whether 
it was at least as likely as not that the Veteran's service-
connected residuals of a fracture of the left tibia with knee 
and ankle involvement, to include any secondary altered gait 
that may be present, caused or aggravated any low back 
disability that was currently present, the examiner stated 
that it was not as likely as not.  In explaining his 
responses, the examiner noted that the service treatment 
records, after the motorcycle accident, did not contain any 
indications of a back injury.  Regarding the Veteran's 
contentions of an altered gait, the examiner stated that the 
Veteran had a straight, normal length tibia.  As such, there 
was NO reason for an abnormal gait.  (Emphasis in original).  
In addition, he noted that the Veteran was obese and had 
worked as a bellman for years, a combination likely to 
aggravate the low back.  He concluded that, even when taking 
these factors into account, X-ray changes were normal.  

b.  Law and Regulations.  Direct service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service- 
connected disability; and (3) evidence that the service- 
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a Veteran's non-service- 
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) ("Additional disability resulting from 
the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)").  If a Veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a 
part of the original condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that entitlement to service 
connection for the Veteran's claimed back disorder, to 
include as secondary to service-connected residuals of a 
fracture of the left tibia, is not warranted.

The Veteran claims, in part, that his low back disability 
began during service.  For an in-service disorder to be 
considered chronic, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time."  
38 C.F.R. § 3.303(b).  In this instance, the in-service 
examiners treated the Veteran throughout service for 
complaints regarding his back, resulting in the following 
diagnoses: lower back strain in August 1983; back strain in 
January 1984; Lumbosacral strain in February 1984; spasm of 
the lumbar-sacral area in August 1988; mechanical back pain 
in July 1989; scoliosis in December 1989; mild tenderness at 
T7-L1 with spasm in December 1992; and scoliosis and soft 
tissue back/hip strain in November 1993.  The Board notes 
that the treatment records indicate that the Veteran clearly 
had periodic problems with his back during service.  However, 
while he gave a history of recurrent back pain upon his 
January 1994 Physical Examination for Discharge, the examiner 
did not note any objective findings relating to a back 
disability.  The clinical evaluation of the spine at that 
time was normal.   

Notations regarding diagnosis or treatment for a low back 
disorder are nearly absent from the post-service treatment 
records; and the VA examinations in December 2003 and 
February 2009 do not include findings indicating the 
scoliosis or spasms noted in service.  See id.  Moreover, the 
Veteran's current degenerative joint disease of the lumbar 
spine was not diagnosed until February 2009, more than 14 
years after service, and it was deemed "age appropriate" by 
the examiner.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's back disorder is 
causally linked to service is contained in the February 2009 
VA medical examination.  In the report, the results of the 
physical examination indicated that the Veteran did not have 
either spasms or scoliosis.  The examiner referred to the 
report of a 2003 VA X-ray examination of the Veteran's 
lumbosacral spine, which is of record and was reported as 
normal.  Range of motion of the back was normal, without any 
evidence of pain.  In addition, although the Veteran claimed 
to walk with an altered gait due to his tibia fracture, the 
examiner noted that the Veteran's gait was normal.  The 
examiner explained that, because the Veteran's tibia was 
found to be essentially normal upon examination, there would 
be no reason for the Veteran to walk with an altered gait.  
Having completed his examination, he diagnosed the Veteran 
with age appropriate degenerative joint disease of the lumbar 
spine.  (Emphasis added.)  After a review of the claims file, 
the examiner stated that it was not at least as likely as not 
that the Veteran's back disorder was linked to any incident 
of service or was caused or aggravated by his service-
connected residuals of a fracture of the left tibia or any 
other incident in service.  In explaining this opinion, he 
noted that the service treatment record, after the 1984 
motorcycle accident, did not indicate any injury of the back 
and the Veteran's normal gait.  Moreover, in explaining the 
Veteran's current back disorder, he indicated that the 
Veteran's obesity and profession were likely to aggravate the 
low back.  Noting the thoroughness of the February 2009 
examination, the review of the claims file, and the rationale 
provided, the Board finds the examiner's opinion to be of 
substantial probative value in the matter of whether the 
Veteran's bilateral knee disorders were related to service or 
a service-connected disorder.  See Prejean v. West, 13 Vet. 
444, 448 (2000).

As there is no competent medical opinion of record to refute 
the VA examiner's conclusions, and given the absence of any 
records of treatment until many years post-service, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between the currently diagnosed back disorder 
and any incident of or finding recorded during service.  The 
Board also finds that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
residuals of service-connected residuals of a fracture of the 
left tibia caused or aggravated a current left knee or left 
ankle disability.

The Board has considered the Veteran's assertions that his 
back disorder is attributable to service or to his service-
connected residuals of a fracture of the left tibia.  During 
testimony before the Board, the Veteran stated that he had to 
alter his gait due to his leg injury and, as a result, this 
either caused or aggravated his back disorder.  However, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation of his current 
disability of the lower spine.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct, presumptive and secondary service 
connection for the Veteran's back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).
ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
fracture of the left tibia is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


